                          Case 4:19-mj-00290-PSH Document 3 Filed 11/15/19 PageU.S.
                                                                                 1 of  3
                                                                                    DISTRICT COURT
                                                                                                                 FILED
- ·· Ab 199A   (Rev. 12/11) Order Setting Conditions of Release                                          EASTERN   liiii~RliiT Af3KANii~


                                            UNITED STATE~ DISTRICT COlJRT
                                                                             for the
                                                                                                                ;o_~
                                                                                                       J A ~ ~ ~ ~ RK
                                                                                                                       15 2019
                                                                                                                                 .
                                                                                                                                           2
                                                                  Eastern District of Arkansas         By·                       DEP CLERK



                  United States of America                           )
                                                                     )
                                  V.                                 )         Case No.   4: l 9-mj-00290 PSH
                                                                     )
                           Jackson Roe                               )
                                                                     )



                                             ORDER SETTING CONDITIONS OF RELEASE

   IT IS ORDERED that the defendant's release is subject to these conditions:

   (1)    The defendant must not violate any federal, state or local law while on release.

   (2)    The defendant must cooperate in the.collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

   (3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
          any change ofresidence or telephone number. ·              · ·•·

   (4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
          that the court may impose.

          The defendant must appear in Courtroom Richard Sheppard Arnold United States Courthouse, West
          Capitol Avenue, Little Rock, Arkansas before the Honorable on at

          If blank, defendant will be notified of next appearance.

   (5)    The defendant must sign an Appearance Bond, if ordered.
                                 Case 4:19-mj-00290-PSH Document 3 Filed 11/15/19 Page 2 of 3
 AO 1998 (Rev. 12(1 I) (ARED Rev. 3/27/2018) Additional Conditions of Release                                                              Page _l_ of _3_ Pages

                                                       ADDITIONAL CONDITIONS OF RELEASE
          IT IS FURTHER ORDERED that the defendant=s release is subject to the conditions marked below:

      )       (6) The defendant is placed in the custody of:
                  Person or organization
                  Address (only if above is an organi=ation) Redacted Pursuant to F.R.Cr.P 49.l
                  City and state                                                                                    . Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant=s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition ofrelease or is no longer in the custodian=s custody.

                                                                               Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                 Custodian                    Date
  (x )        (7) The defendant must:
          (    x) (a) submit to supervision by and report for supervision to the _U_.S_._P_r_e_tr_ia_l_S_e_rv_i_ce_s_O_ffi_1c_e_,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        telephone number        501-604-5240        , no later than as directed by the Pretrial Officer
               x ) (b) continue or actively seek employment.
                 ) (c) continue or start an education program.
                 ) ( d) surrender any passport to:
                 ) ( e) not obtain a passport or other international travel document.
                 ) (f) abide by the following restrictions on personal association, residence, or travel:

                     (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:

          ( V)       (h) get medical or psychiatric treatment:

                     ( i) return to custody each                 at            o=clock after being released at                   o=clock for employment, schooling,
                          or the following purposes:

                      (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                          necessary.
               x)    (k) not possess a firearm, destructive device, or other weapon.
               x)     (I) not use alcohol (          ) at all ( i,..--1 excessively.
               x)    (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. '802, unless prescribed by a licensed
                          medical practitioner.
               x)     (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                          random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                          prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                          of prohibited substance screening or testing.
               x)    (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                          supervising officer.
                      (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                          (    ) (i) Curfew. You are restricted to your residence every day (             ) from    _ _ _ _ _ to        or (       ) as
                                        directed by the pretrial services office or supervising officer; or
                                  (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                        medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                        activities approved in advance by the pretrial services office or supervising officer; or
                                ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                        court appearances or other activities specifically approved by the court.
                      (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                          requirements and instructions provided.
                          (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                 su ervisin officer.
               x)    (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                         including arrests, questioning, or traffic stops.
               x )   (s) must maintain regular contact with your attorney no less than every two weeks.
                             i
                             ;
                                 f1;
                                 ,f
                        Case 4:19-mj-00290-PSH Document 3 Filed 11/15/19 Page 3 of 3
AO 199C. (Rev. 09/08) (A.RED ie/3/27/2018) Advice of Penalties                                            Page_3_ _ _ of _3_ _ _ Pages
      _,__ __;::_-,,         \
   ·-~·                                        ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more B you will be fined
             not more than $250 1000 or imprisoned for not more than l O years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years B you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony B you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor B you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                    Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.




                                                                                Defendant=s Signature



                                                                                    City and State

                                                 Directions to the United States Marshal

( ~ e defendant is ORDERED released after processing.                      -
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
    has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
    the appropriate judge at the time and place specified.


Date:     J / / /   S / { Q,
                        I


                                                                          Patricia S. Harris, U.S. Magistrate Judge

                                                                          Printed name and title


                DISTRIBUTION:          COURT      DEFENDANT       PRETRIAL SERVICE           U.S. ATTORNEY      U.S. MARSHAL
